         Case 1:19-cv-00283-CWD Document 20 Filed 01/08/20 Page 1 of 1



                             UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO


 WESTERN WATERSHEDS PROJECT,
                                                 Case No. 1:19-CV-283-CWD
                Plaintiff,
                                                 ORDER FOR DISMISSAL WITH
        v.                                       PREJUDICE

 BUREAU OF LAND MANAGEMENT,

                Defendant.


       The parties’ Settlement Agreement (ECF No. 19-1) and Stipulation for Dismissal with

Prejudice (ECF No. 19) having been presented to the Court, and good cause appearing therefor;

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the above-entitled

action is DISMISSED WITH PREJUDICE in its entirety pursuant to the fully executed

Settlement Agreement, with the Court retaining jurisdiction to enforce the Settlement Agreement

(as provided therein).


                                                   DATED: January 8, 2020


                                                   _________________________
                                                   Honorable Candy W. Dale
                                                   United States Magistrate Judge




ORDER GRANTING STIPULATION FOR DISMISSAL WITH PREJUDICE -1
